Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.508 Page 1 of 54

EXHIBIT 1

Plaintiff's Deposition
Transcript
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.509 Page 2 of,54

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TEOKA S. WILLIAMS,

Plaintiff,
Case No.: 2:18-CV-12522-VAR-MKM
-vs-
Hon. Victoria A. Roberts
BEAUMONT HEALTH,

Defendant.

 

DEPOSITION OF TEOKA S$. WILLIAMS
Taken by the Defendant, on the 18th day of February, 2019,
at 150 West Jefferson, Suite 100, Detroit, Michigan, at

10:20 a.m.

APPEARANCES:

For Plaintiff: MS. JULIE A. GAFKAY, ESQ. P53680
Gafkay Law
175 South Main Street
Frankenmuth, Michigan 48734
(989) 652-9240
Jgafkay@gafkaylaw.com

For Defendant: MS. REGAN K. DAHLE, ESQ. P53975
MR. MICHAEL GRIFFIE, ESQ. P79836
Butzel Long
301 East Liberty, Suite 500
Ann Arbor, Michigan 48104
(734) 995-3110
Dahle@butzel.com

REPORTED BY: MS. CATHERINE M. COLLIER, CSR-1491
Certified Shorthand Reporter
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.510 Page 3 gi,o4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

me.
This is -- it was documented at a later

time. However, approximately, like, 12:06 or 12:06

is when assessment was done for this patient.

So do you type in the -- do you have an opportunity

when you're putting in information for a Progress

Note to put in the time of the interaction?

Sure.

Okay. So this 12:06 a.m. is the time that you put

in that you interacted with that patient?

Correct.

And so the creation time, I'm assuming, is a

computer-generated time that says basically when you

started that particular Progress Note?

Correct.

And then I'm assuming, then, you have to, like, hit

a button or something to finalize it, and that's

what this filed time is?

Correct.

So your first patient interaction at 12:06 a.m. you

documented at 4:56 a.m.; is that correct?

Correct.

Okay. Do you know why it took you almost five hours

to document that interaction, the 12:06 a.m.

interaction?
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.511 Page 4 of, 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

As I said before, I had approximately six or seven
patients, and there is no required time to document
anything. It's just important that things are
entered or information is entered into your Progress
Note that you can remember at that time or you find
significant. That's why they have a rule that says
chart by exception.

Okay. And the information that you wrote in your
Progress Note, I think as you testified before, this
is an accurate account of what happened with that
Patient at 12:06 a.m.?

Correct.

Is that the first time that you had seen the patient
that night at 12:06 a.m.?

Approximately, yes.

Do you remember having any interaction with the
patient before 12:06 a.m.?

I had made it to work at 7:30. So initially I had
to give report. So that takes time. So I'm sure
that was about the right time.

You said you initially made it to work at 7:30. You
mean 11:30?

I mean 11:30. 11:30, yes.

Okay. So you don't have any specific recollection

of seeing the patient before 12:06 a.m.?
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.512 Page5 of 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

No.
Had you ever been responsible for the care of that
Patient before?
I'm not -- I don't know what you're asking me
exactly.
Was that the first time you had ever seen that
patient was at 12:06 a.m. on the 2nd of November?
I don't remember if maybe when we did nurse report
if I was able to see the patient from the hallway.
So I'm not really sure what you're asking me.
Had you ever cared for that patient before November
2nd, 2017?
I'm not sure. I don't remember every single patient
that I've ever taken care of in 11 years.
Okay. When the patient saw you that first time at
12:06 a.m., did she sound like she recognized --
when you said she “asked, why are you going to be my
nurse," did she say it in a way that led you to
believe she recognized you from something?
No.
Okay. So what you've told me is the 12:06 a.m.
that's the time of the interaction.

I'm going to go to your next Progress Note,
then, that's dated -- that you have at 4:48 a.m.;

okay? And it looks like you put that Progress Note
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.513 Page 6 of 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

But you did attribute a quote to her. You
said, in quotes, "I want a different nurse" is the
quote that you attributed to that patient; okay?
And you agree with me, "I want a different nurse,"
that doesn't say anything about your race, does it?
Again, when we --+
It's a yes or no question. "I want a different
nurse." That's got quotes around it. Is that what
the patient said, "I want a different nurse"?
She said several things that night.
Okay. Why is the only thing that you put in -- and
I'm just talking about the 4:48 a.m. interaction.
You attributed a quote to this patient that says, "I
want a different nurse," quote, unquote.
Again --
Did she say that to you? Yes or no?
The patient said several things that night.
That wasn't my question.
She was overheard saying several things.
Yes or no? Did the patient say, "I want a different
nurse"? Did you hear the patient say that to you?
She said, "I want a different nurse" is what the
patient said. "I want a different nurse."

And the patient was also overheard stating

that she did not care for black nurses and "They had
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.514 Page 7 gts4

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

the audacity to give me a black nurse." And she was
on the telephone. She was overheard saying that on
the telephone. She never spoke that directly to me.
Oh. So she never said anything to you about your
race being an issue why she didn't want you to be
her nurse.
She was overheard --
That wasn't my question.
-- saying it on the telephone.
Would you please listen to my question?
I'm listening to your question.
Did she ever say anything to you directly about your
race being a reason she didn't want you to care for
her?
I was right outside of her door.
That wasn't my question.

Did she ever say --
Yes.
-- to you --
Yes.
Okay. What did she say directly to you, as she's
having a conversation with you, about her not
wanting you to be her nurse because of your race?
She was overheard saying on the telephone, "I do not

want a black nurse. They had the audacity to assign
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.515 Page 8 of 34

10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

I'm going to be positioned,

How do you know that at that time that she was on
the phone she was looking out that door to see where
you were?

The curtains were drawn back. And when I turned
around and looked, she could see me.

Okay. So but -- okay. Let's get back to this
initial question now that you said you understood
the difference. Well, I'll ask it this way: The
conversation that you overheard her having on the
phone with somebody -- and you don't know who she
was talking to; correct?

Correct.

Is that the only time you heard that patient mention
your race?

No.

Tell me the other time you heard the patient mention
your race.

When Crystal came to speak with her --

Yes.

-- she told Crystal that she did not want me because
of my race.

And how do you know that? Were you there?

I was outside the door, positioned outside the door,

in a chair with my computer.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.516 Page 9 of 54

10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

So that was not -- so if you're saying you overheard
the patient say it was because of your race, why are
you saying -- so you're saying here, "per charge
nurse, patient did not give a reason."

Did you ask Crystal what the patient said?
No, I didn't have to ask Crystal. I was outside the
door.

Right.

So you put -- so when you say, "patient did
not give a reason why she no longer wanted assigned
nurse to continue caring for her," that's not true,
is it?

I'm sorry?

You wrote in here, “patient did not give a reason
why she no longer wanted assigned nurse to continue
caring for her."

She did not give a legitimate reason. My race is
not a reason to me. Me being a qualified nurse and
being African-American, being black, is not a
legitimate reason. So that's what I meant and
that's why I wanted to clarify that with you.
That's not why we make patient assignments or
reassignments.

Okay. So you're saying you should have put the word

"Legitimate" reason in there. Is that what you're
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.517 Page 10,0f 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

that room.
No. I think you're misunderstanding me.

There was no need to ask Crystal what the
Patient said. I was outside the room.

What I did was I asked Crystal -- because I
wanted Crystal to be forthcoming. When Crystal went
in the room and talked to the patient, Crystal told
the patient she would not have to see me again.

Crystal also says, “We're going to just let
Olivia go in the room."

I said, "You sure you don't want to have,
like, Cynthia to go in the room and help out?"

Cynthia is another black nurse who was
working the floor who was out of staffing. She had
no patients.

Why give Olivia more responsibility when
she's already maxed out with how many patients that
she could take.

So Crystal attempted to give me the
runaround.

I said, “Crystal, I heard everything that
was said. The patient never gave a reason, a
legitimate reason, why she did not want me as her
nurse, other than race. She told you she did not

want a black nurse. '‘'I don't want that black lady'
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.518 Page 11.af 34

10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

is what she said. ‘I don't want her. I want a

different nurse. I don't want a black nurse,'"
Crystal came out and told me if either

patient were to ring their call light for the

duration of the shift, she wants me to let Olivia to

go in the room instead of me.

Okay. But yet all you put in your Progress Note at

4:48 a.m. was, "Per charge nurse, patient did not

give a reason why she no longer wanted assigned

nurse to continue caring for her."

Again, that means legitimate reason. My race is not

a reason.

Okay.

I didn't go to nursing school and do everything that

was necessary for me to succeed, just like any other

Similar-situated nurse, to be treated and

disrespected the way I was.

So you overheard --

So that's what I meant.

Okay. So you overheard the patient say to Crystal

"T don't want a black nurse"?

That's correct.

Okay. And you said somebody else was present who

overheard that. Who was that?

Her name is Shakina.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.519 Page 12.0f 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

What's her last name?

I don't know her last name by heart.

And how do you know she overheard what was said?
She was outside the door with me.

What time was your shift over that night?

I didn’t leave until approximately 8:30 in the
morning.

What time was your shift supposed to end?

Eight o'clock.

So you worked 11 -- you would have worked 11:30 to 8
was your shift?

The shift I was supposed to work is 11:30 p.m. to 8
o'clock a.m., but that morning there was a late
report that I gave to Christine, who was the person
here that took over after me. As you can see, her
note is 9:52. So she was the oncoming nurse that I
still was responsible for giving report to despite
the fact of being barred from the room for several
hours.

Do you know if Olivia ever went in the room after
the time that you say this happened at 4:48 a.m.?
Several times.

Okay. But she didn't put any Progress Notes in. Do
you know whether she -- I mean, are there any

Progress Notes that she put in that you see are no
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.520 Page 13.Qf 34

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

that's something that's totally not my business.
Okay. So the answer to the question is, no, you
don't know what Olivia's practice is about Progress
Notes?

As a nurse, I'm responsible for what I document. I
don't know what any other nurse does.

Do you know what time you did the pass-off of this
patient to Christine?

Approximately 8:30 in the morning.

Was Olivia present for that pass-off?

No. She didn't need to be.

Why?

Because she wasn't giving report on the patient.
She knew nothing about the patients.

Olivia was basically used as the face to
enter the room because I was not allowed to go in
the room. So she had no information to pass off.
How do you know?

Because I didn't give her report.

Okay. Well, how do you know that Olivia didn't have
her own information to pass off?

I'm sorry? I'm confused here what you're asking me.
You say as of 4:48 a.m. you were told never to go in
that room again, and you did the pass-off to

Christine at 9:52 a.m., which is about five hours
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.521 Page 14.0f 34

10

11

12

13

14

15

16

i7

18

13

20

21

22

23

24

25

later; okay?

So how do you know Olivia didn't have any
information to pass off to Christine about what
happened during that five-hour period?

I gave report to Christine.
I get that.

How do you know that there was no
information that Olivia had to pass off about what
happened during that five-hour period that she was
caring for the patient?

Because proper pass-off is considered transfer,
proper transfer. And the only way that you can give
a proper transfer is a nurse-to-nurse report. I
never gave Olivia a report on that patient. And
even if Olivia was to look up in the computer and
get information, she still would not have the full
picture as to what happened with the patient while
in my care. So, therefore, it would not have been a
legitimate transfer, if you will, because it was not
a transfer.
Do you know if Christine and Olivia ever spoke about
that patient?
I don't know at all. No, I don't. I don't know why
they would need to speak about the patient.

Well, Olivia cared for that patient, according to
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.522 Page 15 of 34

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

you, for five hours; correct?

I gave Christine report. So usually when a nurse
who has all the information gives report to a nurse,
there's not usually a nurse that comes -- a
secondary nurse or a nurse who was thrown in the mix
who really didn't get a proper report to go back and
give information to that oncoming nurse. That's not
typical practice.

Did you ever ask Olivia whether anything happened
with that patient during that five hours?

Olivia came and reported various things to me since
I wasn't able to go back into the room. Like, she
came and told me the patient needed water. I had to
go and get water for both patients in the room.

Because, again, Clivia had a full set of
her own. She was just told to go in so the patient
would be appeased for not having me in the room.

So I had to go and get water for the
patient. I was told that there was a pair of socks
needed for the patient. I was told that I had to go
and get a heating pack.

And the reason why the nursing assistants
were not doing those things because they were so
busy that night. It was a very busy night.

So when you got, let's say, the heating pad, who did
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.523 Page 16 of 34

10

1i

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

MS. GAFKAY: Patient.

BY MS. DAHLE:

Q.

Or to care for the patient?

MS. DAHLE: Thank you.

THE DEPONENT: I don't recall saying that
to Christine. I'm not sure if I did or I'm not sure

if I didn't.

BY MS. DAHLE:

Q.

Okay. Do you remember telling Christine that Olivia
had been in charge for caring for that patient?
I don't recall.
Okay. So the next entry you have, it's a 5:02 a.m,
entry, the same 5:02 a.m. creation date, and you
write, "RN now removed from caring for patient by
assistant manager. Advised not to enter room
anymore." And you entered that note on or about the
same time, around 5:02 a.m.

Do you see that?
I do.
Okay. Is the assistant manager the same person as
the charge nurse you reference in the 4:48 a.m.
note?
Correct.
Okay. And you didn't put anything in this progress

report about it being based on your race, did you?
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.524 Page 17,0 34

1 A. I had already addressed that.

2 QO. No, you haven't. This is the first time I'm asking
3 about this.

4 You didn't put anything in this Progress
5 Note about your race being a reason why you weren't
6 allowed to enter the room anymore; correct?

7 A. I did enter it into a Progress Note.

8 QO. Yeah.

9 But not this one; right? Not the third
10 one; correct?

11 A. No.

12 Q. Okay. And, in fact, now at 5:10 a.m. -- well, at
13 5:35 a.m., your last Progress Note, which you

14 created at 5:35 a.m. and you reference a 5:10 a.m.
15 interaction with the patient, “Patient can be heard
16 Erom the hallway," quote, "'I do not want that black
17 bitch taking care of me,'" end quote.

18 What are you referencing there? When did
19 the patient say that, "I do not want that black
20 bitch taking care of me"?
21 A. Prior to Crystal going to go see the patient and

22 speak to the patient.
23 Oo. Okay. So that references what you overheard on the
24 telephone?

25 A. Correct.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.525 Page 18.0f 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Notes?
Not all at the same time.
Okay. But you can pull them up if you want to look
at a prior one?
Sure,
Okay. All right. So you attribute this statement
to the patient occurring about 22 minutes,
approximately -- 20, 22 minutes -- after Crystal has
already gone in that room.

Agree with me?
Can you restate that question?
You attribute the patient's statement -- "I do not
want that black bitch taking care of me," you
attribute that statement to the patient about 20
minutes after Crystal has already gone into that
room.
Actually, that was an oversight, because that
happened before Crystal went into the room.
Okay. So why did you not put it in?
It was an oversight, obviously.
So an oversight.

You consider that, I'm assuming, the most
critical thing that happened that evening; right?
The most significant thing that happened that

evening was that patient saying that to you;
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.526 Page 19.9f 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

that you think Beaumont did not allow you to care
for this patient any longer because the patient
said, "I do not want that black bitch taking care of
me"? Am I correct in that's basically what you're
suing Beaumont for?
Because she actually said several things related to
race that was not documented here.
Oh, okay.

What else did she say besides, "I do not
want that black bitch taking care of me"?
"IT don't want that black lady in my room."
When did she say that?
While Crystal -- I'm sorry. I think I did say that
already.
Well, let's say it again.
When Crystal went in the room to speak with her.

"I do not want that biack lady."
Okay.
"I don't want a black nurse."
She said, "I don't want a black nurse" or "I don't
want" --
"I don't want that black lady. I don't want a black
nurse."
Okay.

"So if you can change my nurse, I would appreciate
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.527 Page 20,31 34

10

1l

12

13

14

15

16

17

18

19

20

21

22

23

24

25

it."

And then Crystal told her that, "You don't
have to worry about seeing her. I'11l go ahead and
keep her out."

Okay. So "I don't want that black lady taking care
of me" is one thing she said; correct?

Correct.

And "I don't want a black nurse."

Correct.

She didn't say, "I don't want that black nurse"?
She said both.

Well, did she say it three times or did she say it
only two times?

She said to Crystal, "I don't want that black lady."
Right.

And "I don't want a biack nurse."

Okay. And did she ever say, "I don't want that
black nurse"?

She said, "I don't want that black nurse. I don't
want a black nurse. I don't want her in my room."

And Crystal reassured her that she will
take me off -- out of her room. She'll have Olivia
to come in and I don't have to worry about seeing
her.

Okay.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.528 Page 21of 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

"I do not want that black bitch taking care of me,"
you didn't also put in what she said to Crystal?
I'm not sure if you can understand how I may have
been feeling that night, but I was very upset. And
the way that I was treated, the way the situation
was handled, I believe that says a lot as to why
certain things did not happen. But I did my best to
enter the information into Progress Notes that I
felt was most significant and that I can remember at
that time, and that's what I did.

Okay. How soon after you were advised not to enter
the room anymore did you enter that 5:02 a.m.
Progress Note?

Can you please ask that question again?

Yeah.

You have a 5:02 a.m. Progress Note where
you say that you're removed from caring for the
patient by the assistant manager and that you were
advised not to enter the room anymore.

How soon after Crystal told you not to
enter the room did you put in this Progress Note?

I don't remember.

Again, my documentation and the times that

my documentation were entered I will attribute it to

I was extremely upset, extremely. The whole
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.529 Page 22.0f 34

1 first says, "I don't want her to be my nurse. I

2 don't want that black person taking care of me" or

3 "Black bitch," whatever she said,

4 Do you see that?

5 A. This patient made this comment after -- or I'm

6 sorry. Before Crystal gave her a medication. So

7 that's what -~ which was maybe 4:50 or something

8 like that just before I was told not to go in the

9 room. Just before I was told not to go in the room,
10 she made this comment. She wanted to see Crystal

11 and Crystal came. I had Crystal come and speak with
12 her.

13 I told Crystal, before she went to see the
14 patient, what was going on, what was said. I told
15 Crystal I was fine with keeping her. If she could
16 just come and talk to the patient to tell her about
17 her behavior and how it's inappropriate. And that's
18 what happened.
19 QO. Okay.
20 A. That happened before Crystal came.
21 So, again, the sequence of times that were
22 entered are not necessarily as they happened. They
23 were documented at various times.
24 Q. Okay. Did you interact with the patient at all that

25 you can remember between 12:06 a.m. and 4:48 a.m. or
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.530 Page 23,0f 34

10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

around -- or before Crystal came to talk to her?
I passed medication on the patient.
Okay.
And I went in to do hourly rounding while I was
allowed in the room.
Okay. And at any time during those interactions,
did the patient say she didn't want you taking care
of her?
She told me she don't want me touching her. When
she went and got up and went to the bathroom, she
didn't want me touching her.
Right.

But that was the situation that you have
documented at 4:48; correct?
Correct.
Between 12:06 a.m. and 4:48 a.m., did that patient
ever tell you she didn't want you taking care of
her?
The patient knew that I was sitting right outside
the room, and she was on the phone very loud, and it
was very deliberate in my opinion.
That's not my question.
So, yes, she did tell me.
When you overheard her on the phone?

Correct.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.531 Page 24a 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

and she was -- her foot got caught up in some sheets
on her -- her sheets on her bed. So I removed the
sheet so she wouldn't fall, because her balance was
a little unsteady. So I just gently grabbed her arm
to support her so she wouldn't fall.

And she said, "Look, don't touch me.”

And she even made a point of saying, "She
can touch me, but you can't."

Catherine, who's a nursing assistant, she
let Catherine assist her to the bathroom.
Okay. And then it was immediately after that that
she told you that she wanted to go see the charge
nurse?
I don't know what exact time -- yes. That's
correct. After the bathroom, that's when she wanted
to see Crystal.
Okay. So tell me, when you went to go get Crystal
to tell her what happened, what did you say to
Crystal?
I told Crystal that the patient was on the phone. I
was sitting in the hallway. I said, "I know the
patient saw me. I know the patient could hear me."

And that the patient was talking to someone
on the phone and said, “They had the nerve to give

mé a black nurse. I don't want black -- you know
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.532 Page 25 Of 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

how IT am. I don't want black nurses. I don't even
like black nurses." And she was like, "I don't want
her. I don't want no black bitch taking care of
me.™

And that's what she said over the phone.
Did you know that that patient had had other black
nurses care for her while she was there?
There was an African male nurse who I got report
from. So yes.
And do you know whether that patient complained
about him taking care of her?
No.
Did he tell you he had any issues with that patient
making a complaint about his race, that black nurse
-- the black male nurse that passed the patient off
to you?
I was told that she was extremely rude to him.
Did he specifically mention his race as being an
issue to that patient?
No.
So you told Crystal that the patient was on the
phone saying that.

What else did you tell Crystal?
To come and please speak with the patient and let

the patient know that her behavior is unacceptable.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.533 Page 26 gfs4

10

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

And Crystal asked me was I fine with still
taking care of her, and I told her yes.
Okay. Did the patient ever ask you to go get
Crystal or did you just go get Crystal on your own?
She asked to see Crystal.
Okay. All right. So when Crystal went in the room,
did anybody go in with her into the patient's room?
No. Crystal was talking to the patient by herself.
And I was outside the room with my computer
and my chair and with Shakina.
And was the door open or closed?
It was open.
How far from the door to the room was your computer
situated?
Approximately 6 feet.
And then how far from the door is the patient's bed?
I'm sorry. Can you -- you said how far from my
chair to the patient's bed?
No.
How far from the door to the patient -- how
far from the door to the patient room is it -- how
far is it from the door to the patient's room to
where your computer was?
Approximately 6 feet. 6 to 7 feet.

And that's where you were sitting when Crystal was
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2. filed 05/31/19 PagelD.534 Page 27 9£54

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Correct.
With the curtains open.
Okay.
Yes.
And then the patient that you didn't have an issue
with was the patient closest to the door?
Correct.
Got it.

Other than Shakina, was anybody else
present when the patient said this to Crystal about
"I don't want the black bitch" -- or "I don't want a
black nurse. I don't want that black nurse"?

No.

What about when the patient was on the telephone,
was anybody else present?

No.

Was the patient talking on the phone after Crystal
left?

I'm sorry?

Did you overhear the patient on the phone after
Crystal left the room?

Before Crystal came to the room to speak with her --
Okay.

-- she had already made the comment.

Okay. So when the patient requested to see Crystal,
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.535 Page 28 of 34

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

what did you do? I mean, like, where did you go
after the patient requested that she see Crystal?

I went to go and get Crystal.

Okay.

I had a conversation with Crystal first.

Okay.

So it was probably about 10 minutes or so and she
went in the room because we were talking.

Okay. Did you walk back with Crystal?

Yeah, I did.

And Crystal immediately went in the room?

She did.

Okay. So how could you hear the patient on the
phone if you were with Crystal the entire time?

She made the comment before Crystal came into the
room.

But you weren't there. That's what I don't
understand. If you left the room immediately, went
and got Crystal, you walked back with Crystal. You
were never there to overhear her phone conversation.
The patient had a phone conversation before Crystal
came in to speak with her.

Okay.

So she went to the bathroom. She got on the phone.

She wanted -- she didn't want me to touch her.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.536 Page 29 of 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Right.
Okay. She got on the phone. She asked to speak to

Crystal. Got Crystal. Crystal came back to the

patient.
Right.
So here's my question now --
sure.
You said that -- okay. Was the patient on the phone
before -- okay. Was the patient on the -- did you

overhear the patient on the phone before she asked
you to get Crystal?
Yes.
You did. Okay.
Yes.
The patient was also on the phone after
that. She was so livid.
Okay. My question to you is, how many times -- how
many phone calls was she -- did the patient have
where she complained about having a black nurse?
I heard at least a couple. She was on the phone.
The initial conversation I went and got
Crystal. She requested to see Crystal. I went and
got Crystal.
After everything was over with, she was on

the phone again later on and she made comments.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.537 Page 30 of 34

1 Q. So let's talk about this first one; okay? So when
2 you referenced earlier overhearing the patient say,
3 "I don't want that black bitch taking care of me,"
4 is that the first conversation that you're

5 referencing?

6 A. Correct.

7 Q. Okay. And in relation to Crystal coming into the
8 room, when did the patient have that phone

9 conversation that you overheard?

10 A. She had that conversation before Crystal came into
11 the room,

12 Q. Before Crystal.

13 When did she have that conversation in
14 relation to that incident where she tripped or

15 almost fell and you grabbed her?

16 I know you didn't grab her, but helped her.
17 A. I'm sorry. Rephrase that.

18 Q. When did she have that conversation in relation to
19 that incident where she almost tripped or her foot
20 was all tangled up in the sheets?
21 A. That was after the bathroom.
22 Q. After the bathroom.
23 A. She came and spoke with Crystal.
24 Is that what you're asking?

25 Q. No. No. No.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.538 Page 31 of 34

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

the bathroom -- yes.
Okay. When did you first overhear her on the
telephone complaining about your race?
I don't know the exact time, but it was before
Crystal came to speak with her. Crystal already had
that information.
I understand that.

Was it -- and it was before you went in the
room to help her go to the bathroom?
Correct.
Okay. How soon before you went in the room to help
her go to the bathroom did you overhear her saying
she didn't want a black nurse taking care of her?
I don't remember. I don't recall. I don't remember
the exact -- I don't remember.
Okay. Why didn't you go get Crystal when you first
overheard her saying that she didn't want a black
nurse taking care of her?
I just want to look at my notes again.
sure,
Because I'm trying to see. Because I think it may
have happened right after the bathroom.

Yes. It happened -- it happened, I
believe, before this. Because she was on the phone

twice. So I believe it happened before the
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.539 Page 32 9654

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

bathroom. Was it before the bathroom? Yes, before
the bathroom.

Okay. So you heard -- you just said she was on the
phone twice. So you heard two telephone
conversations that she had about her complaining
about you as a nurse being black?

Uh-huh.

Is that a yes?

That's correct.

Okay. Was the first one -- the first phone
conversation I think you testified was before you

went into the room to help her go to the bathroom?
It was when she asked to speak to a nurse. So where
is she asking -- let me see.

She requested to speak to a nurse. It was
after here. I'm sorry. Yes, it was here, after she
went to the restroom.

Okay. So after she went to the restroom and after
she asked to speak to Crystal --

Correct.

-- you overheard her on the phone --

Uh-huh.

-- telling someone she didn't want a black nurse
taking care of her?

Correct.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.540 Page 33 Ff 34

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Okay. And you're standing -- and you overhear this
conversation on the phone.

Is anybody else there overhearing the
conversation on the phone?

Shakina.

Okay. So Shakina is standing there with you and she
can also hear?

Shakina is outside the door.

Okay.

We were not inside the room.

Yeah, EF understand.

So Shakina is there outside the door with
you and you can both overhear this phone
conversation?

Correct.

She hangs up the phone and then calls -- yells
outside to you, “Go get the charge nurse."

Correct.

That's when you go get Crystal and you guys come
back and Crystal goes in.

Correct.

Okay. So do you tell Crystal about the phone call?
Sure.

Okay. Crystal goes back. And what is it that

Crystal says to that patient when she goes back in
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.541 Page 34 9,54

10

1i

12

13

14

15

16

17

18

13

20

21

22

23

24

25

Q.

the room? What does she ask her?
She asked her, "Can I help you?"

She says, "Yes. I don't want that black

lady. I don't even want a black nurse."

Okay.

She says, "Is there something wrong? Did something
happen?"

Shelisaidye enon!

She says, "Is she taking good care of you?
De you have an issue with her?"

she says, “I just don't want a black
nurse."

So she reassured her, “Okay. Well, I'll
get Olivia to help you and don't worry. You won't
-- she won't be back in the room again."

Did the patient tell Crystal about when her foot was
caught up and you had to support her to help -- so
she wouldn't fall?

She didn't mention anything else.

And that's why I put in writing that there
was not a reason, meaning there was not a legitimate
reason.

Okay. So in this 4:48 a.m. Progress Note, between
the sentence where you say you “quickly grabbed

patient by her left arm to prevent the patient from
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.542 Page 39 al 34

10

ll

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Crystal, are you aware of any other -- hearing any
other time that the patient made a comment about
your race?

After she was -- I was already barred from the room,
she continued to make comments on the phone.

Well, I thought you said there was just one phone
call.

One phone call after the initial phone call, but I
was no longer taking care of her.

Right.

So after -- other than those two phone

calls --

Okay.

-~ and what she said to Crystal, did you hear that
patient say anything more about your race?

No.

Okay. When you challenged Crystal about changing
the assignment because of your race, what did
Crystal say to you?

She thinks it would just be best.

Okay. Did she say why?

She probably will be more comfortable with Olivia is
what she stated.

Did she say anything about not wanting to have you

be subjected to that lady?
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.543 Page 36 of 34

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

29

Before you filed your EEOC charge?
Probably after that.
Okay. Nobody ever told you that you were required
to maintain all your documentation about your charge
of discrimination?
That was before I filed my lawsuit. So after the
EEOC, before my lawsuit.
Right.
Nobody at the EEOC told you that you were
required to maintain all of the information --
No.
-- you had?
No.
When did you first retain a lawyer?
I'm not sure the exact date.

Before or after you filed the EEOC charge?

After.
After.
How long after?
It was a while. I waited -- I got a right to sue

letter and then I filed.

Okay. Did you destroy your documentation after you
retained your lawyer?

Before.

Before.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.544 Page 3/ of 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

That was the bathroom situation.

Okay. And it says as you left, you heard the
patient say that she did not want a black bitch
taking care of her.

What was it that you were overhearing?
That was after I left the room, and she asked to
speak with Crystal, and I went in the hallway
momentarily. And she ended up getting on the
telephone and that's when she made the comment.

So it was when you were out in the hallway but on
your way to get Crystal?

Correct.

Were you in a position to see -- I don't know, like,
how the nurse buzzers work, but were you ina
position to see when the patients in 881, like, were
calling for a nurse?

Where I was situated, yes.

You could.

Okay. So as far as the patient in 881-2 is
concerned, do you know how many times she called for
a nurse that night after you were told not to go in
there?

She called for pain meds. And she also called for,
you know, the restroom -- assistance with the

restroom that I can remember.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.545 Page 3§ Of, 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A.

I did.

Okay. Who else did you tell besides Shakina, Leah,
and Sharise?

I can't think of every person I went to. I just
think it was more of common knowledge.

Did you hear Crystal teil anyone that the reason you
couldn't go care for that patient was because you
were black?

I heard -- no,

Did you hear Crystal say anything at all about your
race being a reason why you couldn't care for that
patient?

I heard Crystal having a conversation with the
patient and the patient communicating that she did
not want that black lady. "I don't want a black

nurse."

Okay.

And her pretty much obliging what her request was.
But my question to you was, did you hear Crystal
tell anyone that your race was a reason why you
could no longer care for that patient?

Yes.

Who did she tell? Who did you hear Crystal saying
that your race was the reason you couldn't care for

that patient?
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2. filed 05/31/19 PagelD.546 Page 39 Of, 34

i Q. And had she been in the patient's room that night at
2 all, do you know?
3 A. No.
4 Q. Do you know if the patient had seen Cynthia at all
5 that night?
6 A. No, not to my knowledge.
7 QO. Who else?
B A. Leah.
9 Q. And what's Leah's race?
10 A. She's white.
11 Q. Do you know if she had seen the patient at all that
12 night?
13 A. I'm not sure.
14 OQ. Who else?
15 A. Olivia,
16 Q. And is Olivia white?
17 A. She is.
18 Q. Who else?
19 A. Crystal Fell.
20 QO. Crystal is white?
21 A. Yes.
22 QO. And who else?
23 A. Shakina.
24 Q. Shakina is a registered nurse?

25 A. Shakina is a nursing assistant.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.547 Page AQ of 34

10

L1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

report when you're passing off a patient to have not
seen the patient for several hours --

No.

-~- when you're doing the pass-off?

No.

No.

Okay. Is there some sort of nursing
procedure or rule that says you have to have seen a
patient within so many hours before you do the
nurse-to-nurse report?

There's an hourly rounding rule.

Okay. So you're supposed to round with a patient
every hour?

Correct.

And had Crystal told you that Olivia was supposed to
do the rounding?

No.

In fact, she -- another reason why I really
felt like everything that occurred was so egregious
was because I was actually brought the hourly
rounding sheet and was asked to sign the hourly
rounding sheet on people that I had not even laid
eyes on.

Explain to me what you're talking about there.

Based on Olivia's word, oh, she's good. They
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.548 ‘Page 41 of 34

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Correct.
Who was that?
Olivia.
And did you look on there to see if Olivia had, in
fact, done her rounds on those patients for those
hours that you were not allowed to?
From what I can remember, I didn't see a signature
on the hourly rounding sheet from Olivia.

Olivia brought the sheet to me and said,
"Crystal said you have to sign it. I went in and
checked on the patient."
Okay. But you don't remember seeing any notes from
Olivia that she had, in fact, rounded on those
Patients?
I did not.
Are you sitting here today saying that they were not
there or you just don't remember if they're there?
I don't recall seeing anything that Olivia
documented either on paper nor in the chart --
Okay.
-- in the computer.
And did you ask Olivia whether she had, in fact,
done the rounding on the patients?
No.

And when Olivia said you needed to sign it because
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.549 Page 42 of 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Crystal told you to sign it, what did you tell
Olivia?
I haven't seen those patients.
Okay. And so did you sign it?
I did not sign it. I put my initials. Because she
said, "Crystal said."

Because I knew I was going to take the
whole situation to human resources.
So you initialed the rounding sheets?
Correct.
Is there ever occasion when a nurse -- one nurse
might round for another nurse if the other nurse is
busy?
Not that I'm aware of,
Are there ever occasions when you aren't able to
round every hour because you're busy or you can't
get to that certain patient?
The expectation is hourly rounding. That's all Tf
know.
Has there ever been occasion when you have not done
hourly rounding on @ patient?
There probably has, but I just don't recall right
off the top of my head.
Did you ask to speak to Crystal before you initialed

the rounding sheet?
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.550 Page 43 of 34

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

because of my race.

Did she say those exact words to you, "You can't go
back into that room because of your race"?

Well, the patient said to her she didn't want me

because I was black. And then her decision was to
remove me from the room. So essentially that is
telling me, “You cannot go back in this room because
you're black."

Did you ever ask Crystal why she made the decision
not to send you back into that room?

I told Crystal that I was comfortable taking care of
the patient and for her to come and speak with the
patient and have a conversation with the patient so
that she knows that that type of language and
behavior is not tolerated and that we do not
discriminate here with our staff.

Okay. Did you ever ask Crystal why she made the

decision she made? It's an easy question. Yes or
no? Did you ever ask Crystal why she made the
decision she made?

I asked Crystal why, yes. I asked her why was she
taking me off the assignment and having Olivia to go
in.

And what did she tell you?

She said that she thinks that that was the best
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.551 Page 44 e£54

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Well, you said you talked to Kelley in the morning
of -- November lst, 2017, in the morning.

Correct.

Okay. And then your shift that evening didn't start
until 9°?

11:30 p.m.

Or 11:30 p.m.

Correct.

So what did you do between the time you saw Kelley
Fildew in the morning and 11:30 p.m.?

I wasn't working that day.

So you went home?

I was at home, yeah.

Yeah.

I went back home after --

Okay.

-- I saw her --

Yeah.

-- if that's your question.

So you came back, you worked your shift, and then
you saw Kelley again on November 2nd?

I saw her after my shift, correct. After my shift.
Where did you see her after your shift?

After I was getting off from working on 8 North that

morning.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.552 Page 45 ef54

10

Ll

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

Right.

Where did you see Kelley Fildew?

Very close to human resources. She was on her way
in.

And I kind of gave her a brief synopsis of
what occurred. And she told me to e-mail her and
put more detail in the e-mail. So I tried to
remember as much as I could. And that's the e-mail
that I used the notes from Crystal and I got rid of
the rough draft that I kind of wrote what Crystal
Said, and this is the e-mail that I used that
information for.

So you see Kelley outside of HR, and you say, "as I
struggled not to burst into tears."

So you're saying you were giving her just a
summary of what happened that night and she said,
“Just send me an e-mail"?
She told me to e-mail her as much as -- you know,
the information that I could.
Is the 1 bed the bed at the window or the bed at the
door?
Bed 1?
Yeah.

Where is bed 1?

Is by the door.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.553 Page 46 pf 54

10

11

12

13

14

15

16

17

18

ig

20

21

22

23

24

25

Q.

BY

Q.

Why not put the whole sentence in?

MS. GAFKAY: If that's not clear from the
statement, that's -- we'll let the jury decide
whether it's clear from the statement.

MS. DAHLE: I would love to do that.

MS. GAFKAY: Great.

MS. DAHLE: That will be my pleasure.

MS. GAFKAY: I don't know what a derogatory
name like she was called means, but --

DAHLE:
Do you know if Crystal heard this phone call that
the patient had where they referred to you as a
black bitch?
Crystal was not there for the phone call.
Right.

So Crystal never heard the phone call the

patient had; right?

No, she did not.

And Crystal never heard the patient say it directly
to you, did she?

No, she did not.

The only thing Crystal heard about race was coming
directly from you; correct?

Absolutely.

Right. Thank you.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.554 Page 44¢f 54

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Correct.
MS. GAFKAY: No.
MS. DAHLE: Julie --
MS. GAFKAY: You have asked her that

question multiple times and you just tried to trick

her.
MS. DAHLE: Oh, my gosh. You have got to
be joking.
MS. GAFKAY: So the record will stand.
MS. DAHLE: Yeah, the record will --
MS. GAFKAY: She said multiple times
that she --

THE DEPONENT: She reported it to her.

MS. GAFKAY: That the patient said she
didn't want that black lady.

MS. DAHLE: Are you done testifying, Julie?
Because -- if you're not done testifying, we can
call the judge. I'm sorry you don't like what your
client is saying. I think it's pretty obvious.

MS. GAFKAY: She said multiple times.

THE DEPONENT: That's what I reported to
Crystal and Crystal was told that by the patient. I

said that several times.

BY MS. DAHLE:

Great. Okay. Great. The record will speak for
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.555 Page 4p,of 54

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

itself.

You're asking it different ways trying to get a
different response and you're not.

Oh, yeah. Okay. Thanks for commenting on my
questioning ability. I'll take my record as it
stands. We can move on.

All right. Exhibit 10 --

(A document was marked Exhibit No. 10 by
the reporter.)

MS. GAFKAY: From now on, you get to ask
the question once, not 10 times.

MS. DAHLE: I will if she gives me the same
answer more than once.

MS. GAFKAY: She did.

MS. DAHLE: And I'm sorry if it seems that
way, but when you have 20 statements that say
different things, it's hard to ask questions.

MS. GAFKAY: All the statements are
consistent.

MS. DAHLE: You know, Julie, really you
should be ashamed of yourself; I mean, this is
ridiculous.

MS. GAFKAY: I should be ashamed of myself?

MS. DAHLE: Yeah, you should be.

All right. What are we on, Exhibit --
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.556 Page 49,0f 54

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Repeat that question,
After you guys were done talking about what had
happened with the certification and all of that,
Kelley brought up the incident of the interaction --
she says October 2nd, but, again, that's November
2nd; right?
Correct.
Okay. All right. So Kelley brings that up; right?
Correct.
Okay. And then do you -- is Kelley -- "Teoka stated
that the patient in 881-bed #2 stated she didn't
want her to be her nurse because she was black."

Is that what you said at that meeting?
She -- I didn't have to say that at the meeting.
Okay.
I had already made that clear.

This is what she repeated. These are her
own words.
Okay. And is that the same thing with that -- is
that the same thing with the rest of that paragraph,
that's just Kelley summarizing what she told -- or
that's what Kelley is saying at the meeting that she
believed the issue was?
These are her own words, correct.

Okay. So did you at all give your -- in your own
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.557 Page 5Q 9, 54

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

What I already told her.

Did you talk at this meeting at all?

I did.

Okay. Did you tell -- at the meeting, did you say
anything in addition to what Kelley has here in this
paragraph?

There was little said on my part.

But what happened at the meeting is I was
pretty much shut down and very -- I mean, it was
very unprofessional, a very poorly run meeting. It
wasn't really to address what I experienced.

It was told -- it was said that patients
have the right to refuse you for whatever reason.
So I reiterated. I asked Antoinette, which is Toni
Ward, "So you're saying it's okay for a patient to
not want me for my race?"

She says, “Yes. It's pretty much no
different than a Middle Eastern female patient
requesting not to have a male as their nurse."
Okay.

And I said, "How so?"

They said, "That's perfectly fine. What
should have happened is you should have been taken
off the assignment."

And this is also what is being said even in
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.558 Page 54 of 54

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Fildew's notes here. She's saying the same thing
that Toni Ward -- or Toni Ward said that I should
have been removed altogether.

And there was never an apology. That's why
we're here today. That's why I filed the clain,
because it was very malicious and there was no
interest to look at the situation that it was not
Fight. It wasn't legal. It was unethical. And it
was very malicious.

And when I saw that I could not get
anywhere with them and everyone in the room agreed
that cultural differences for making a reassignment
to patients it's the same thing as race
accommodations, then that's when I knew I wasn't
going to get any further.

Okay. So you're saying Toni Ward never apologized
to you for the unfortunate --

Never.

Okay. All right. She didn't tell you "that it's

sad that the patient would say something like this
to her"?

Never.

Did Toni tell you what she did to investigate this
incident?

No.
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.559 Page 52 @§ 54

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

Correct.

Okay.

And, therefore, would not have to have given report
to oncoming nurse in the morning.

Got it.

Okay. Anything else that you remember
being said in the meeting that's not in this
document?

Not at this moment.

(A document was marked Exhibit No. 12 by
the reporter.)

Okay. I'll give you Exhibit 12 to look at.

So I've handed you deposition Exhibit No.
12, which I'll represent to you is a document that
you produced to us. It was part of a longer series
of pages, but I only printed out the copy that
referenced this one exhibit -- I mean, this one
Situation. The rest of it was relative to the ACLS
situation.

Do you recognize this as a document that
you put together to send -- or at least part of a
document that you put together to send to Pam Davis
at the EEOC?

I do.

Okay. You write in here, "When the patient in
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.560 Page 53 9654

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

The last thing you really want to do is sue

your place of employment, but when you have, like I
said, administration who says it's okay and they
don't do anything but lie and support the
discrimination, then that's when it's a problem.
Did you suffer any loss of pay after that incident?
No, not that I'm aware of.

Have you been unable to work -- have you been --
have the number of hours you've been given to work
been decreased?

Not that I'm aware of.

Okay.

Not other than my hours when I was taken out of the
system, but not related to my claim, no.

Have you lost any benefits, employment benefits?
Yes,

Which ones are those?

My benefit of being able to practice as a nurse.
Fhe benefit of being able to do my job and fulfill
my job duties.

Okay. I'm talking about have you -- like, did you
lose any healthcare benefits?

No.

Okay. Or retirement benefits, those types of

benefits --
Case 2:18-cv-12522-VAR-MKM ECF No. 31-2 filed 05/31/19 PagelD.561 Page 54e@f54

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

-- with the notes.

But, yes, everything that I have entered is
accurate, correct --
Okay. I just --
-- if that's what you're asking me.
And I just -- yeah. But I do need to get a clean
answer to this. I'm not trying to be a pain in your
butt. I just need a clear answer.

If I were looking at your note and it had
20 words on it, would I find those exact 20 words --
this is what I'm asking. Like, would I find exactly
what you had written on those notes reproduced
exactly in a later writing?
Yes,
Thank you.

MS. DAHLE: Okay. That's all I have.

MS. GAFKAY: Okay.

MS. DAHLE: Thank you very much, you guys.

(Deposition concluded at 4:00 P.M.)
